DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                  CHRISTOPHER JASON FLETCHER,
                           Appellant,

                                     v.

                          AYANA MCCULLOCH,
                               Appellee.

                              No. 4D21-2708

                             [March 9, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Susan Alspector, Judge; L.T. Case No.
FMCE20-003886.

   Carlton Pierce of Carlton Pierce, P.A., West Palm Beach, for appellant.

   No appearance for appellee.

KUNTZ, J.

   Christopher Jason Fletcher appeals the circuit court’s order ratifying
and approving the general magistrate’s report in a paternity action.
Fletcher argues the court erred when it adopted the general magistrate’s
report without holding a hearing on his exceptions to the report. We agree.

   When a magistrate serves a report and recommendation, “[t]he parties
may file exceptions to the report within 10 days from the time it is served
on them . . . . If exceptions are filed, they must be heard on reasonable
notice by either party or the court.” Fla. Fam. L. R. P. 12.490(f).

    Less than ten days after the magistrate served the report and
recommendation on Fletcher, but not on his counsel, Fletcher’s counsel
filed exceptions to the magistrate’s report. Fletcher argued that the report
was not supported by competent substantial evidence and that the child
support calculations did not match the oral pronouncement. He also
requested more time to file a transcript of the hearing held by the
magistrate.
   Two days later, Fletcher filed amended exceptions to the magistrate’s
report including citations to the hearing transcript. Fletcher also filed the
hearing transcript. Later that day, an order ratifying the magistrate’s
report was rendered and served on Fletcher. Like the magistrate’s report,
the certificate of service suggests the court’s order was served on Fletcher
and not his counsel.

    Fletcher’s original exceptions to the magistrate’s report were timely
filed. Rule 12.490(f) requires a party filing exceptions to a magistrate’s
report do so within ten days. When a party files exceptions, they must be
heard on reasonable notice by either party or the court. Finally, a
transcript of the relevant proceedings must be provided to the judge forty-
eight hours before that hearing. Fla. Fam. L. R. P. 12.490(g)(2).

   The court did not explain the basis for denying the exceptions and
adopting the magistrate’s report. But the absence of the transcript at the
time of filing the original exceptions is not a proper basis to deny the
exceptions. Murison v. Coral Park Props., Inc., 64 So. 3d 1288, 1289-90
(Fla. 4th DCA 2011). Nor is the failure to file a transcript within a sixty-
day time frame imposed by a local administrative order. Langsetmo v.
Metza, 306 So. 3d 112, 114 (Fla. 4th DCA 2020).

    Fletcher timely filed exceptions to the magistrate’s report, and the court
erred when it summarily denied the exceptions without holding a hearing.
We reverse the court’s order adopting the magistrate’s report and remand
for further proceedings consistent with this opinion.

   Reversed and remanded.

MAY and DAMOORGIAN, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2